353 S.W.3d 683 (2011)
Jacob K. SCOTT, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96652.
Missouri Court of Appeals, Eastern District, Division Four.
November 22, 2011.
Lisa M. Stoup, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., GARY M. GAERTNER, JR., J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Jacob Scott (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief. Movant claims that the motion court clearly erred in denying his motion without an evidentiary hearing because he stated a claim not refuted by the record that plea counsel was ineffective *684 in failing to investigate: (1) potential alibi witnesses; and (2) an incident in which the victim allegedly shot Movant.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).